Title: Thomas Jefferson to Francis Eppes, 26 November 1813
From: Jefferson, Thomas
To: Eppes, Francis


          dear Francis Poplar Forest Nov. 26. 13.
          I have written to ask the favor of mr Halcomb to permit your cousin Baker and yourself to come and pass tomorrow and next day with me here. I send horses for you both, and will send
			 you back on Monday morning.
			 I left your aunt and cousins well at Monticello, and in the hope of seeing you here this evening, I remain affectionately
          Your’sTh: Jefferson
        